Citation Nr: 1222321	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  04-25 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a higher initial evaluation in excess of 10 percent for the service-connected irritable bowel syndrome (IBS) prior to September 2, 2011.  

2.  Entitlement to a higher initial evaluation in excess of 30 percent for the service-connected IBS from September 2, 2011, forward.  

3.  Entitlement to an effective date prior to March 1, 2002, for the award of service connection for IBS.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran served on active duty from October 1985 to November 1992, including service in Southwest Asia from October 1990 to March 1991.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Appeal Management Center in Washington, DC. 

In October 2010 and July 2011, the Board remanded the present matter for additional development and due process concerns.  

The issues of entitlement to ratings higher that 10 percent and 30 percent for IBS are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On September 5, 1995, the Veteran filed his original claim of service connection for constipation and diarrhea. 

2.  In December 1996, the RO denied the Veteran's claim for service connection for constipation and diarrhea; thereafter, the Veteran filed a timely notice of disagreement in January 1997.

3.  In October 2008, the Board granted service connection for IBS and the RO assigned a 10 percent disability rating effective June 6, 2007 in a November 2008 rating decision.

4.  There was no claim, formal or informal, for service connection for PTSD filed before September 5, 1995.

CONCLUSION OF LAW

The criteria for an effective date of September 5, 1995, and no earlier, for the award of service connection for IBS have been met.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the fully favorable disposition of the claim for an effective date for the award of service connection for IBS, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  

The effective date for the grant of service connection based on an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b) (2011).

VA recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2011).  An informal claim may be any communication or action, indicating intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a) (2011).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

The procedural history in this case shows that the Veteran filed an original claim of service connection for constipation and diarrhea that was received by the RO on September 5, 1995.  The claim was denied in a December 1996 rating decision.  The Veteran submitted a timely notice of disagreement in January 1997; however, the RO did not issue a statement of the case or take any other action following receipt of the notice of disagreement.  The claim for service connection was subsequently granted in an October 2008 Board decision.  In a November 2008 rating decision, the RO assigned a 10 percent disability rating effective June 6, 2007, the date of the medical examination that diagnosed this condition.  In a July 2011 decision, the Board granted an earlier effective date of March 1, 2002 as IBS was added to the list of medically unexplained multi-symptom illnesses under 38 C.F.R. § 3.317 and the evidence demonstrated that IBS was compensably disabling from that time.  The Board also remanded the issue of an effective date earlier than March 1, 2002, for a retroactive examination in order to determine if the Veteran's symptoms of constipation and diarrhea since service were early manifestations of his currently diagnosed IBS.

In September 2011, the Veteran was afforded a VA examination in which the examiner opined that the Veteran's symptom of diarrhea persisted since 1991 to this day and he currently carries a diagnosis of IBS.  

Based on the evidence of record, the Board finds that an effective date of September 5, 1995, for the grant of service connection for IBS is warranted.  In assigning the effective date of March 1, 2002, for service connection for IBS, the Board stated that the evidence showed that as of that date, the Veteran had symptoms of IBS.  However, the September 2011 VA examination supports the finding that the Veteran's IBS symptoms began in 1991.  38 C.F.R. § 3.400(b) states that the effective date of the disability rating will be the date of receipt of the claim or the date entitlement arose, whichever is later.  As the evidence shows that the Veteran's IBS disability began prior to his September 5, 1995, claim, the date of claim is the proper effective date for the grant of service connection for the Veteran's IBS.

Because the effective date is the date of claim or the date entitlement arose, whichever is later, the award for service connection cannot be earlier than the date of claim as a matter of law (unless it was filed within the first year after separation from service).



ORDER

An effective date of September 5, 1995, for the award of service connection for IBS is granted, subject to the law and regulations, governing the award of monetary benefits. 


REMAND

In this decision, the Board grants an earlier effective date of September 5, 1995, for service connection for IBS.  Because the assignment of the effective date for service connection for IBS and the rating assigned will affect the determination of the claims for higher ratings for IBS, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, a determination regarding the claims for higher ratings for IBS must be adjudicated in connection with the assignment of the September 5, 1995, effective date and the evaluation assigned. 

Accordingly, the case is REMANDED for the following action:

After implementing the award of September 5, 1995, as the effective date of service connection for the Veteran's IBS and assigned an evaluation(s), readjudicate the appeal.  If any benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


